PER CURIAM.
LBobby Ray Daniel, Jr. has appealed from his conviction by guilty plea to one count of aggravated incest and sentence of 75 years at hard labor, with the first 25 years to be served without benefit of parole, probation or suspension of sentence.
The trial court has recognized that the sentence imposed is in excess of the maximum sentence that the defendant agreed to when he pled guilty, and the trial court has announced its intention to resentence the defendant in order to make the sentence conform with the plea agreement. Accordingly, the defendant’s sentence is hereby vacated and the matter is remanded to the trial court for further proceedings. The defendant may appeal any adverse rulings or any sentence subsequently imposed. State v. Jackson, 614 So.2d 788 (La.App. 2d Cir.1993).
SENTENCE VACATED; REMANDED FOR FURTHER PROCEEDINGS.